DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/25/2021 has been entered.

Response to Amendment
This office action is responsive to the amendment filed on 01/25/2021.  As directed by the amendment: claims 75 and 81 have been amended, claim 79 has been cancelled and new claim 86 has been added. Thus, claims 75-78 and 81-86 are presently examined in the current Office Action.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person 

Claim 86 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  The last two lines of claim 86 set forth the parameter of “the mesh configured to magnetically capture the cerclage wire when collapsed”; however this parameter was never set forth in the originally filed disclosure.  Specifically, it has never been disclosed that the mesh is magnetic and/or it magnetically captures the cerclage wire when collapsed.  It is to be noted that the originally filed specification discloses that the capturing device/means can in one embodiment be a wire mesh, or instead in another embodiment, be a magnet; however it has never been disclosed that the wire mesh is a magnet/can magnetically capture the cerclage wire.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Claim limitation “means” for blocking (claims 77 and 84) is being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it is being interpreted to cover the 
If applicant does not intend to have this limitation interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Examiner’s Notes
It is to be noted that in device/apparatus claims only the claimed structure of the final device bears patentable weight, and intended use/functional language is considered to the extent that it further defines the claimed structure of the final device. 
It is also to be noted that according to the preamble of independent claims 75, 81 and 86, and all the claims that depend from them, the claimed invention is a capturing device/apparatus, and only the limitations directed towards the claimed invention (a capturing device/apparatus) will provide the metes and bounds of the claims. Thus, for the purpose of examination, only the claimed structural limitations directed towards the capturing device/apparatus will be given patentable weight; the recitation of “a wire” and “a cerclage wire” will not receive patentable weight, however will be considered to the extent that the structure of the capturing device/apparatus is capable of (i.e. has the physical/structural ability of) meeting the intended use involving the wire/cerclage wire.
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant(s). Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant(s) fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 75, 76 and 78 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dubrul et al. (US PG Pub. 2010/0030256), hereinafter Dubrul.
Regarding claims 75 and 76, Dubrul discloses a capturing device, illustrated in Figures 120A and 120B (it is to be noted that the embodiment of Figures 120A and 120B are only used as an example, and other embodiments, as seen, for example, illustrated in Figures 1-2 and Figures 61-62, also meet the limitations set forth, below, for the capturing device, and are therefore also considered part of the rejection based on Dubrul), for capturing a cerclage wire, comprising a central lumen catheter (303) having a lumen (309) configured for allowing a guide wire to move through the lumen, illustrated in Figures 120A and 120B ([0299], Lines 6-8); an outer catheter (302) having a lumen configured for allowing the central lumen catheter (303) to move (307) through the lumen of the outer catheter (302), illustrated in Figures 120A and 120B 
Regarding claim 78, Dubrul discloses the capturing device of claim 75, wherein the mesh (304) forms in a shape of a Letter D, illustrated in Figure 120B and modified figure 120B, below (D shape outlined in black).

    PNG
    media_image1.png
    503
    276
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 77 is rejected under 35 U.S.C. 103 as being unpatentable over Dubrul as applied to claim 75 above, and in view of Macoviak et al. (US Patent No. 6,361,545), hereinafter Macoviak.
Regarding claim 77, Dubrul discloses the capturing device of claim 75, but does not disclose a means arranged on the distal portion of the central lumen catheter.
	However Macoviak discloses a capturing device/apparatus (620), illustrated in Figure 51, comprising a catheter (626), a mesh (622) attached to the catheter (626), and a means/expandable balloon (624) coaxially arranged on the distal portion of the catheter (626); the means/expandable balloon (624) can allow for occlusion of an ascending aorta or to occlude the inlet of the mesh such as to minimize contact/block entrapment of tissue along the device (Column 24, Lines 3-15).
In view of the teachings of Macoviak, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention for the capturing device, of Dubrul, to further comprise a means/expandable balloon coaxially arranged on the distal portion of the central lumen catheter, in order to allow for occlusion of an ascending aorta and/or minimize contact/block entrapment of tissue along the device/apparatus.

Claim 86 is rejected under 35 U.S.C. 103 as being unpatentable over Dubrul in view of Bortlein et al. (US PG Pub. 2015/0100117), hereinafter Bortlein.
Regarding claim 86, Dubrul discloses a capturing device, illustrated in Figures 120A and 120B (it is to be noted that the embodiment of Figures 120A and 120B are only used as an example, and other embodiments, as seen, for example, illustrated in Figures 1-2 and Figures 61-62, also meet the limitations set forth, below, for the capturing device, and are therefore also considered part of the rejection based on Dubrul), comprising a first lumen catheter (303) having a lumen (309) configured for allowing a guide wire to move through the lumen, illustrated in Figures 120A and 120B ([0299], Lines 6-8); an outer catheter (302) having a lumen configured for allowing the first lumen catheter (303) to move (307) through the lumen of the outer catheter (302), illustrated in Figures 120A and 120B ([0299], Lines 1-3); and a mesh (304) having a distal end (305) and a proximal end (306), the distal end (305) of the mesh (304) attached to the first lumen catheter (303), the proximal end (306) of the mesh (304) attached to the outer catheter (302), the mesh (304) configured to expand (308), illustrated in Figure 120B, or collapse (304), illustrated in Figure 120A, along the first lumen catheter (303), the mesh (304) configured to allow a cerclage wire to pass therethrough when expanded and capture the cerclage wire when collapsed, illustrated in Figures 120A and 120B ([0298], Lines 4-7 & [0299], Lines 1-4 – to clarify, when the mesh is expanded, as illustrated in Figure 120B, the cells created between the braided filaments open into an expanded state which are capable of allowing a cerclage wire to pass therethrough, and when the mesh is collapsed, as illustrated in Figure 120A, the cells created between the braided filaments collapse and become smaller, making them capable of capturing the cerclage wire); but does not specifically teach the mesh magnetically captures the cerclage wire.

	In view of the teachings of Bortlein, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention for the capturing mesh, of Dubrul, to comprise a magnetic component, in order to aid in the catching and holding of the cerclage wire. 

Allowable Subject Matter
Claims 81-85 are allowed.

Response to Arguments
Applicant's arguments filed 01/25/2021 have been fully considered but they are not persuasive.  Applicant argues the rejection of independent claim 75 stating that the prior art of Dubrul fails to teach the limitations set forth in the claim, specifically “the mesh configured to allow the cerclage wire to pass therethrough when expanded” and the newly added limitation of “the mesh configured to securely grab the cerclage wire when collapsed so as to allow the capturing device to pull out the cerclage wire with the mesh collapsed”.  Examiner respectfully disagrees with Applicant’s assertion. Dubrul clearly teaches all the structural limitations set forth in independent claim 75 (as detailed in the rejection section above), including the limitation of the mesh (304) configured to, i.e. having the physical/structural ability to, allow a cerclage wire to pass therethrough when expanded (308), illustrated in Figure 120B, since the cells created between the braided filaments of mesh (304) open into an expanded state which are capable of allowing a cerclage wire to pass therethrough; and the mesh (304) is configured to securely grab may be coated such that it may have no porosity; however Dubrul never states, in the entire disclosure, that the tubular braided portion must be or has to be coated/not be porous.  Furthermore, in paragraph [0207] of Dubrul it states that the coating (of the tubular braid portion) “may not be required” (emphasis added), and also states that the coating could be accomplished with multiple yarns, such that the coating “is not a coating at all, but is part of the actual braded mesh itself”.  Additionally, in paragraph [0224] Dubrul clearly states “The braid may be open”; and finally paragraph [0230] states that there can be a “partial coating to create variable porosity along the braid”, and further states “the totally coated tubular braid was easy to puncture so that variable porosity was achieved”.  Thus, as clearly disclosed by Dubrul the tubular braid portion does not have to be coated, “may be open”, and could also have a partial/variable porosity, i.e. meaning there are some open areas/cells; therefore meeting the claimed limitation of mesh (of the tubular braided portion) being configured to allow the cerclage wire to pass therethrough when expanded, via the open areas/cells of the mesh.  Additionally, even the coated portion of the mesh/braided portion is capable of allowing the cerclage wire to pass through, since as Dubrul states in paragraph [0230], the coating is “easy to structure of the final device bears patentable and intended use/functional language are considered to the extent that it further defines the claimed structure of the final device.  Thus, in the instant case, the device of Dubrul meets all the structural limitations set forth in the claim, and is capable, i.e. has the physical structural ability, of meeting the intended use, as detailed above.  Hence, Applicant’s argument is not found to be persuasive, and the rejection of independent claim 75 as being unpatentable over the prior art of Dubrul is deemed to be proper and stands.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DINAH BARIA whose telephone number is (571)270-1973.  The examiner can normally be reached on Monday - Thursday 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on 408-918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 



/DINAH BARIA/Primary Examiner, Art Unit 3774